Present — Peek, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.; Peck, P. J., and Shientag, J., dissent on the ground that appellants are not proper parties to this action as the only purpose of their joinder was to effect an attachment by indirection of any assets they may hold of the other defendants; Shientag, J., dissents on the additional ground that if the defendants in controversy are to be allowed to remain in the action at this time, the complaint as against them should be ordered dismissed by this court, unless, within six months, jurisdiction is obtained over one or more of the main defendants, and that, in the meantime, and until such jurisdiction is obtained, all proceedings in the action relating to the defendants in controversy, except to discontinue, should be ordered stayed. [See post, p. 1026.]